Citation Nr: 0724489	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  06-02 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
degenerative disc disease, status post fusion L4-L5, L5-S1.

2.  Entitlement to service connection for arachnoiditis, 
claimed as secondary to lumbar spine degenerative disc 
disease.

3.  Entitlement to service connection for bilateral leg 
condition, claimed as secondary to lumbar spine degenerative 
disc disease.

4.  Entitlement to service connection for bilateral foot 
condition claimed as secondary to lumbar spine degenerative 
disc disease.

5.  Whether new and material evidence has been received to 
reopen the claim for service connection for cervical spine 
degenerative arthritis.

6.  Entitlement to service connection for right arm 
condition, claimed as secondary to cervical spine 
degenerative arthritis.

7.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of left 
arm and shoulder contusion.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950 and from September 1950 to November 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 rating determinations of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri. 


FINDINGS OF FACT

1.  Lumbar spine degenerative disc disease was not manifest 
in service and is unrelated to service.  

2.  Lumbar spine arthritis was not manifest within one year 
of service separation.  

3.  Arachnoiditis was not manifest in service and is 
unrelated to service.  

4.  Bilateral leg condition was not manifest in service and 
is unrelated to service.  

5.  Bilateral foot condition was not manifest in service and 
is unrelated to service.  

6.  Because service connection is not in effect for lumbar 
spine degenerative disc disease, it is impossible to grant 
the claim for service connection for arachnoiditis or for 
bilateral leg or bilateral foot disability secondary to it.

7.  The Board denied service connection for cervical spine 
degenerative arthritis in March 1972.

8.  Since the March 1972 decision, evidence not previously 
submitted to agency decisionmakers, relating to an 
unestablished fact necessary to substantiate the claim for 
service connection for cervical spine disability and raising 
a reasonable possibility of substantiating the claim, has not 
been received.

9.  Right arm condition was not manifest in service and is 
unrelated to service.  

10.  Because service connection is not in effect for cervical 
spine disability, it is impossible to grant the claim for 
service connection for right arm condition secondary to it.

11.  The Board denied service connection for residuals of 
left arm and shoulder contusion in March 1972.

12.  Since the March 1972 decision, evidence not previously 
submitted to agency decisionmakers, relating to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of left arm and shoulder 
contusion and raising a reasonable possibility of 
substantiating the claim, has not been received.



CONCLUSIONS OF LAW

1.  Lumbar spine degenerative disc disease status post fusion 
L4-L5, L5-S1, was not incurred or aggravated in service, and 
arthritis may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  Arachnoiditis was not incurred or aggravated in service 
and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  Bilateral leg condition was not incurred or aggravated in 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

4.  Bilateral foot condition was not incurred or aggravated 
in service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

5.  The Board's March 1972 decision denying service 
connection for cervical spine degenerative arthritis is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2006).

6.  As new and material evidence has not been received since 
the Board's March 1972 decision, the requirements to reopen 
the veteran's claim for service connection for cervical spine 
degenerative arthritis are not met.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

7.  Right arm condition was not incurred or aggravated in 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

8.  The Board's March 1972 decision denying service 
connection for left arm and shoulder contusion is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

9.  As new and material evidence has not been received since 
the Board's March 1972 decision, the requirements to reopen 
the claim for service connection for left arm and shoulder 
contusion are not met.  38 U.S.C.A § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.  Secondary service 
connection can be granted for disability to the extent that 
it is chronically made worse by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Lumbar spine; and arachnoiditis, bilateral leg, and bilateral 
foot

The veteran appeals the RO's February 2005 decision denying 
service connection for lumbar spine disability and denying 
service connection for arachnoiditis and for bilateral leg 
and bilateral foot disabilities both directly and as 
secondary to lumbar spine disability.  He claims that he 
injured his lumbar spine in service in April 1951 and 
received the Purple Heart for it and that he now has his 
current lumbar spine disability as a result of that, and 
arachnoiditis, bilateral leg, and bilateral foot disability 
secondary to the lumbar spine disability.  [See the November 
2003 private medical record, the veteran's January 2004 
statement, and the September 2006 hearing transcript (H.T.).]

There are no reports in the veteran's service medical records 
of any lumbar spine difficulties, and his lumbar spine was 
normal on service discharge examination in November 1951.  He 
was awarded the Purple Heart for wounds received in action in 
April 1951 and his September 2006 testimony of a back injury 
in April 1951 is accepted, in accordance with 
38 U.S.C.A. § 1154(b) (West 2002).  However, he did not claim 
service connection for low back disability when he filed his 
November 1951 claim for other disabilities allegedly incurred 
on the date he was wounded, or report any pertinent symptoms 
on VA examination in May 1952, and neurologically he was 
normal and no low back musculoskeletal problems were 
reported.  

Furthermore, there were reports of upper extremity but not 
lower extremity neurological problems in 1953 and in a report 
received in February 1954, and VA examinations in 1953 and 
1954 specifically for neurological disease found no 
neurological disease or low back disorder.  The report 
received in February 1954 from Dr. Clark indicates that the 
veteran's spine was examined.  The focus of the examination 
was neurological; the veteran's gait was normal and a low 
back disorder was not found.  After multiple examinations and 
studies during a VA hospitalization for observation and 
examination from November to December 1954 -- during which 
the veteran reported a low back injury in 1951 and pain and 
weakness in all extremities for 3 years, and wherein he 
presented a marked curvature of his body to the right, and a 
favoring of the left leg, but X-rays of the lumbar spine were 
normal -- the diagnosis was conversion reaction.  

A November 1958 report from Dr. Bingham indicates that there 
was a lower back injury in March 1957.  It states that while 
the veteran was stacking mattresses, his foot slipped between 
some parallel boards and he twisted his lower back and left 
lower extremity.  Two days later his back became very painful 
after he stooped to place a 500 pound bale of burlap on a 
hand truck.  The report states that the veteran had had a 
back operation after this in May 1957.  X-rays of the lumbar 
spine in November 1958 showed some laminectomies and 
intervertebral space narrowing.

The veteran essentially argues that his current lumbar spine 
disability had its onset in service.  However, he and his 
relatives and the other laypersons who submitted statements 
in 2004 are not competent to indicate the etiology of his 
current disability, see Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992), and no competent medical evidence indicates 
that it is related to service.  

To the contrary, no low back problems are shown in service or 
until the injury in 1957.  While the veteran alleges 
continuity and has submitted some lay evidence to that 
effect, including from his sister in 2004, the preponderance 
of the evidence indicates that there was no chronic back 
disorder until 1957.  The veteran had been examined and had 
claimed other disabilities in November 1951, and did not 
mention his low back; and examinations before the 1957 back 
injury and the surgery almost immediately thereafter fail to 
support continuity since service but instead strongly suggest 
the opposite.  The veteran's statement about a back injury in 
combat is accepted, but his statement about a back disorder 
prior to 1957 is not.  The evidence contemporaneous to 
service about what happened after combat is considered more 
probative since it was closer in time to service than more 
recent recollections from the veteran and other laypersons 
who wrote statements in 2004, and because much of that more 
contemporaneous evidence was from when trained health care 
providers were focusing on his neurological and physical 
status due to a claimed neck and upper extremity disability.

In light of the above, service connection for lumbar spine 
degenerative disc disease, status post fusion L4-L5, L5-S1, 
is not warranted.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Since service connection has not been granted for lumbar 
spine degenerative disc disease status post fusion L4-L5, L5-
S1, and a legal pre-requisite to the grant of service 
connection for arachnoiditis, bilateral leg condition, and 
bilateral foot condition secondary to it is that the lumbar 
spine disability has to be service-connected, the claims for 
service connection for arachnoiditis, bilateral leg 
condition, and bilateral foot condition secondary to lumbar 
spine disability fail as a matter of law.  It is impossible 
to grant them and so they lack legal merit.  Additionally, it 
is not claimed that arachnoiditis, bilateral leg condition, 
or bilateral foot condition was manifest in service or is 
related to service, and no evidence shows any of them to be.  
Accordingly, service connection for arachnoiditis, bilateral 
leg, and bilateral foot condition claimed as secondary to 
lumbar spine degenerative disc disease status post fusion L4-
L5, L5-S1, is denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.310. 

New and material evidence

The claims to reopen were received in October 2003.  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156. 

The Board must independently determine whether new and 
material evidence has been received to reopen a claim.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

Cervical spine degenerative arthritis (new and material); and 
right arm

The veteran appeals the RO's February 2005 decision finding 
that new and material evidence had not been received to 
reopen the claim for service connection for cervical spine 
degenerative arthritis, and denying service connection for 
right arm disability both directly and secondary to it.  He 
indicates that his neck was injured in April 1951 and that he 
was awarded the Purple Heart for it.

The last decision denying service connection for cervical 
spine disability was by the Board in March 1972.  That 
decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  
To reopen, new and material evidence must be received.  
38 U.S.C.A. § 5108.  

In March 1972, the Board found that a cervical spine 
disability was not shown in service, and that arthritis was 
not manifest within a year after service.  In order for 
evidence to be new and material, it would have to relate to 
unestablished facts.  It would have to relate current 
cervical spine disability to service. 

None of the evidence received since the Board's March 1972 
decision raises a reasonable possibility of substantiating 
the claim.  There are current medical records showing current 
cervical spine disability.  They include a September 1998 CT 
scan report showing disc problems and degenerative arthritis, 
and since then, the veteran had surgery in November 1998, 
with the impression in July 2000 being cervical stenosis 
status post decompression and fusion, postlaminectomy 
syndrome, and discogenic pain.  However, no competent 
evidence indicates that the current cervical spine disability 
is in any way related to service.  The statements from the 
veteran and the 2004 statements from his relatives and other 
laypersons are competent to report what they experienced, but 
they are not competent medical evidence of a nexus between 
the veteran's reported symptoms and a disease or injury 
during his military service.  Espiritu, 2 Vet. App. 495; 
Grottveit, 5 Vet. App. 93.  Because the evidence received 
since 1972 is not new and material, the claim can not be 
reopened.  38 U.S.C.A. § 5108.  

A legal pre-requisite to the grant of service connection for 
right arm disability secondary to cervical spine disability 
is that the cervical spine disability must be 
service-connected.  Because service connection has not been 
granted for cervical spine degenerative arthritis, the claim 
for service connection for right arm disability secondary to 
it fails as a matter of law.  It lacks legal merit.  Also, it 
is not claimed that right arm disability was manifest in 
service or is related to service, and no evidence shows it to 
be.  Accordingly, service connection for right arm disability 
claimed as secondary to cervical spine degenerative arthritis 
is denied.  38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 
426 (1994).


Left arm and shoulder contusion (new and material)

The veteran appeals the RO's February 2005 decision that new 
and material evidence had not been received to reopen a claim 
for service connection for residuals, left arm and shoulder 
contusion.  The last decision denying service connection for 
left arm and shoulder disability was by the Board in March 
1972.  That decision is final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  To reopen, new and material evidence 
must be received.  38 U.S.C.A. § 5108.  

In March 1972, the Board found that a left shoulder or left 
upper extremity disability was not demonstrated on 
examination prior to discharge from service in November 1951, 
and it concluded that the veteran did not have a disability 
of the left shoulder or left upper extremity for which 
service connection could be granted.  In order for evidence 
to be new and material, it would have to relate to 
unestablished facts necessary to grant the claim.  In 
essence, it would have to show that there are current 
residuals of the in-service left arm and shoulder contusion.  

The evidence received since the Board's March 1972 decision 
does not raise a reasonable possibility of substantiating the 
claim.  There is no medical evidence indicating that the 
veteran currently has residuals of his in-service left arm 
and shoulder contusion.  While there are now impressions in 
2000 of left ulnar neuropathy and bilateral carpal tunnel 
syndrome which were not considered previously, there is no 
competent indication that either of these is a residual of 
the in-service left arm and shoulder contusion in April 1951 
or that they are in any way related to service.  The veteran 
and his relatives and the other laypersons who submitted 
statements in 2004 are not capable of supplying medical nexus 
evidence.  Espiritu, 2 Vet. App. 495.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  In December 2003, March 
2004, May 2004, and August 2004 letters, all of the requisite 
notification for all of the claims was provided except for 
the Dingess v. Nicholson, 19 Vet. App. 473 (2006), notice 
which is required for all claims, and the Kent v. Nicholson, 
20 Vet. App. 1 (2006), notice for the cervical spine claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006), held, in pertinent 
part, that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA by means of a specific 
notice letter to (1) notify the claimant of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the claimant 
of the evidence and information necessary to substantiate 
each element of the underlying service connection claim; and 
(3) notify the claimant of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  The required Kent notice for the 
cervical spine claim was given in the February 2005 rating 
decision.  Moreover, the claimant was given the text of 
38 C.F.R. § 3.156, concerning what constitutes new and 
material evidence, in the December 2005 statement of the 
case.

Dingess notice has not been given, but this is harmless 
because the claims have been denied.  The only other notice 
which did not precede the initial adjudication was the Kent 
notice for the cervical spine disability.  However, the 
timing of that Kent notice is not prejudicial.  Notice was 
provided in the February 2005 rating decision and the veteran 
has been given an opportunity to submit evidence and argument 
since then and there was subsequent process in December 2005.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, lay statements, 
and testimony from the veteran.  Because service connection 
has not been granted for the claimed neck and low back 
disabilities, the Board concludes that it is not necessary to 
examine the veteran concerning the disabilities that are 
claimed as secondary to the neck and low back disabilities.  
38 C.F.R. § 3.159.  VA has satisfied all of its assistance 
duties.  


ORDER

Service connection for lumbar spine degenerative disc disease 
is denied.  

Service connection for arachnoiditis claimed as secondary to 
lumbar spine degenerative disc disease is denied.  

Service connection for bilateral leg condition claimed as 
secondary to lumbar spine degenerative disc disease is 
denied.  

Service connection for bilateral foot condition claimed as 
secondary to lumbar spine degenerative disc disease is 
denied.  

The application to reopen the claim for service connection 
for cervical spine degenerative arthritis is denied.  

Service connection for right arm condition claimed as 
secondary to cervical spine degenerative arthritis is denied.

The application to reopen the claim for service connection 
for residuals of left arm and shoulder contusion is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


